       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 1 of 25




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA, ex rel.
 Robbie Garrett and James Daniel Garrett,        Case No. 2:17-cv-00314-CWD
 and ROBBIE GARRETT and JAMES
 DANIEL GARRETT, individually,
                                                 MEMORANDUM DECISION AND
                     Plaintiffs,                 ORDER RE: MOTION TO DISMISS
                                                 (DKT. 36)
        v.

 KOOTENAI HOSPITAL DISTRICT d/b/a
 KOOTENAI HEALTH,

                     Defendant.



                                   INTRODUCTION
      Robbie Garrett and James Daniel Garrett (Relators) filed this qui tam action under

seal against Defendant Kootenai Hospital District, d/b/a Kootenai Health (Kootenai

Health), on July 31, 2017. (Dkt. 1.) An amended complaint was filed on September 19,

2019, asserting claims under the False Claims Act (FCA), 31 U.S.C. § 3729 et seq. and

Idaho common law. (Dkt. 29.) The FCA fraud claims stem from the Relators’ assertion

that Kootenai Health engaged in a scheme to commit fraud by systemically violating

Medicare laws to collect undeserved reimbursements from the United States. (Dkt. 29 at

¶¶ 2, 3.) Ms. Garrett, individually, brings claims of FCA retaliation and termination of

employment in violation of public policy under Idaho common law.


MEMORANDUM DECISION AND ORDER - 1
        Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 2 of 25




       Following a period of investigation, the United States of America declined to

intervene and the case was unsealed (Dkt. 11, 12, 32, 34.) Presently before the Court is

Kootenai Health’s motion to dismiss all claims in the amended complaint. (Dkt. 36.) The

parties have filed responsive briefing and the motion is ripe for the Court’s review. (Dkt.

42, 46.) Upon finding the facts and legal arguments are adequately presented in the briefs

and record, the Court will decide the motion on the record without oral argument. For the

reasons that follow, the Court will deny the motion to dismiss. 1

                                     BACKGROUND 2

       Relator Robbie Garrett worked for Kootenai Health from approximately August of

2015 until July 24, 2017, as the executive director of quality services. (Dkt. 29 at ¶ 19.)

Relator James Daniel Garrett is Ms. Garrett’s spouse. Kootenai Health owns and operates

a hospital, Kootenai Medical Center, located in Coeur d’Alene, Idaho, as well as

approximately fifty affiliated clinics and other facilities in Idaho, Montana, Oregon, and

Washington. The complaint alleges the majority of Kootenai Health’s patients were

Medicare beneficiaries and just over one-half of Kootenai Health’s net patient-service

revenues came from the Medicare program. (Dkt. 29 at ¶ 29.)




1
 All parties have consented to proceed before a United States Magistrate Judge under 28 U.S.C.
§ 636(c) and Fed. R. Civ. P. 73. (Dkt. 15.)
2
  The facts are recited from the allegations in the first amended complaint and must be taken as
true for purposes of deciding this motion. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).
The Court will, hereafter, refer to the first amended complaint as “the complaint.”




MEMORANDUM DECISION AND ORDER - 2
        Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 3 of 25




       Medicare is a federally funded program that pays for certain healthcare services

provided to qualified Medicare beneficiaries. 42 U.S.C. § 1395c. The program is

administered by the Centers for Medicare & Medicaid Services (CMS), which is part of

the United States Department of Health and Human Services (HHS). CMS enters into

agreements with healthcare providers, such as Kootenai Health, to establish their

eligibility to participate in the Medicare program. Eligible participating providers may

seek reimbursement from CMS for services rendered to Medicare program beneficiaries.

During the time relevant to the claims, Kootenai Health was an authorized participating

provider of Medicare and, therefore, eligible to submit claims to CMS for reimbursement

from federal funds.

       Part A of the Medicare program authorizes payment of federal funds for inpatient

hospital services and other health services. Part B applies to outpatient services. To

become an authorized Medicare participating provider in both Medicare Part A and Part

B, Kootenai Health certified that it would abide by Medicare laws, regulations, and

program instructions, and agreed that Medicare’s payment of claims was conditioned

upon its compliance with the same and with all conditions of participation.

       To receive reimbursement from Medicare for services provided to beneficiaries,

Kootenai Health submitted claim form CMS-1500, which made the following

certification:

       In submitting this claim for payment from federal funds, I certify that: 1)
       the information on this form is true, accurate and complete ... 3) I have
       provided or will provide sufficient information required to allow the
       government to make an informed eligibility and payment decision; 4) this
       claim, whether submitted by me or on my behalf by my designated billing


MEMORANDUM DECISION AND ORDER - 3
        Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 4 of 25




       company, complies with all applicable Medicare and/or Medicaid laws,
       regulations, and program instructions for payment.
       ....

(Dkt. 29 at ¶ 146 and Ex. J.)

       In her position at Kootenai Health, Ms. Garrett was responsible for auditing

Kootenai Health’s practices to ensure compliance with federal regulations. Ms. Garrett

alleges that, during the course of her employment, she personally observed, and her

audits revealed, widespread violations of federal laws, regulations, and guidelines. The

complaint identifies six specific acts that make up the alleged fraudulent scheme.

Namely, that Kootenai Health presented false claims and used false records or statements

material to those claims to obtain Medicare reimbursements for:

       Services rendered at facilities it fraudulently represented as “provider-
       based” facilities.

       Services provided by non-physicians using the Medicare Physicians’ Fee
       Schedule (MPFS).

       Inpatient admissions without physicians’ orders.

       Patients billed for co-payments in violation of the Emergency Medical
       Treatment and Labor Act (EMTLA).

       Claims that contained false diagnosis codes.

       Patients whose rights Kootenai Health had violated by failing to provide
       the requisite discharge notices and using handcuffs as restraints.

(Dkt. 29.) Relators allege these fraudulent acts caused Medicare to pay Kootenai Health

reimbursements it was not otherwise entitled to receive based on Kootenai Health’s false

certification that it had provided services or complied with all Medicare laws, regulations,

and program requirements when, in fact, it had not done so. (Dkt. 29 at ¶¶ 1-5.)


MEMORANDUM DECISION AND ORDER - 4
        Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 5 of 25




       Ms. Garrett contends that, while working at Kootenai Health, she made numerous

attempts to correct the alleged illegal practices and made numerous reports about those

practices to her supervisors and Kootenai Health’s directors, but was met with resistance,

harassment, and, ultimately, termination from her employment. As a result, Relators filed

this action raising the following claims against Kootenai Health:

       First Claim for Relief: presentation of false claims in violation of Section
       3729(a)(1)(A) of the FCA.

       Second Claim for Relief: making or using false record or statement to cause
       false claim to be paid in violation of Section 3729(a)(1)(B) of the FCA.

       Third Claim for Relief: retaliation in violation of Section 3730(h) of the
       FCA.

       Fourth Claim for Relief: termination of employment in violation of public
       policy.

(Dkt. 29.) Kootenai Health moves to dismiss all of the claims pursuant to Federal Rules

of Civil Procedure 8, 9(b), and 12(b)(6). (Dkt. 36.)

                                 STANDARD OF LAW

       Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of

the claim showing that the pleader is entitled to relief,” sufficient to “give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007). To survive a challenge under Rule 12(b)(6),

a “complaint must plead ‘sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Godecke, ex rel. U.S. v. Kinetic Concepts, Inc., 937

F.3d 1201, 1208 (9th Cir. 2019) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570)).


MEMORANDUM DECISION AND ORDER - 5
        Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 6 of 25




       “A Rule 12(b)(6) dismissal ‘can be based on the lack of a cognizable legal theory

or the absence of sufficient facts alleged under a cognizable legal theory.’” Godecke, 937

F.3d at 1208 (quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

1990)). When reviewing a motion to dismiss, the Court must accept all factual allegations

in the complaint as true and construe the pleadings in the light most favorable to the

nonmoving party. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).

       Fraud claims under the FCA must not only be plausible, under Rule 8(a), but also

must be pled with particularity under Rule 9(b). Godecke, 937 F.3d at 1208 (citing U.S.

ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054–55 (9th Cir. 2011)).

“Rule 9(b) requires that the circumstances alleged to constitute fraud be specific enough

to give the defendant notice of the particular misconduct so that it can defend against the

charge.” Id. (citing Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009)). To

adequately plead fraud with particularity, a plaintiff must allege the “‘who, what, when,

where, and how’ of the misconduct charged,” as well as ‘what is false or misleading

about [the purportedly fraudulent] statement, and why it is false.’” U.S. ex rel. Silingo v.

WellPoint, Inc., 904 F.3d 667, 676 (9th Cir. 2018) (quoting Cafasso, 637 F.3d at 1055);

see also Ebeid ex rel. U.S. v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010).

                                       ANALYSIS

1.     Fraud Under the FCA

       The FCA imposes liability on anyone who “knowingly presents, or causes to be

presented, a false or fraudulent claim for payment or approval,” or “knowingly makes,

uses, or causes to be made or used, a false record or statement material to a false or


MEMORANDUM DECISION AND ORDER - 6
        Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 7 of 25




fraudulent claim.” 31 U.S.C. §§ 3729(a)(1)(A), (B). To state a claim under the FCA for

both the first and second claims for relief, the Relators must show: “(1) a false statement

or fraudulent course of conduct, (2) made with scienter, (3) that was material, causing (4)

the government to pay out money or forfeit moneys due.” Godecke, 937 F.3d at 1208

(U.S. ex rel. Campie v. Gilead Sciences, Inc., 862 F.3d 890, 899 (9th Cir. 2017)). The

falsity and materiality allegations must satisfy Rule 9(b)’s particularity standard, while

scienter allegations need satisfy only the Rule 8 notice pleading standard. See Silingo,

904 F.3d at 679 (“Although the circumstances of a fraud must be pleaded with

particularity, knowledge may be pleaded generally.”).

       On this motion, Kootenai Health argues both FCA claims should be dismissed

because the complaint fails to plausibly or particularly plead facts demonstrating the first

three elements of fraud and that the allegations of fraudulent activity are “fatally

deficient.” (Dkt. 36, 46.) For the reasons that follow, the Court finds the FCA claims are

adequately stated and, therefore, the motion to dismiss will be denied as to the first and

second claims for relief.

       A.     False Statement or Fraudulent Course of Conduct

       Relators assert two theories of FCA liability, alleging Kootenai Health submitted

claims for reimbursement to Medicare that were 1) factually false and 2) legally false.

       A factually false claim is the prototypical FCA action, alleging “an explicit lie in a

claim for payment, such as an overstatement of the amount due.” U.S. ex rel. Modglin v.

DJO Global Inc., 48 F. Supp. 3d 1362, 1387 (C.D. Cal. 2014). “A factually false claim is

one in which ‘the claim for payment is itself literally false or fraudulent,’ United States ex


MEMORANDUM DECISION AND ORDER - 7
        Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 8 of 25




rel. Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1170 (9th Cir. 2006), such as when the

claim ‘involves an incorrect description of goods or services provided or a request for

reimbursement for goods or services never provided,’” Mikes v. Straus, 274 F.3d 687,

697 (2d Cir. 2001).

       A legally false claim occurs when a party represents, or falsely certifies,

compliance with a statute or regulation as a condition to payment without actually

complying with the statute or regulation. Hendow, 461 F.3d at 1171. There are two types

of false certification claims—express false certification and implied false certification.

       Express false certification “‘means that the entity seeking payment [falsely]

certifies compliance with a law, rule or regulation as part of the process through which

the claim for payment is submitted.’” U.S. ex rel. Rose v. Stephens Institute, 909 F.3d

1012, 1017 (9th Cir. 2018) (quoting Ebeid, 616 F.3d at 998). Implied false certification

“occurs when an entity has previously undertaken to expressly comply with a law, rule, or

regulation [but does not], and that obligation is implicated by submitting a claim for

payment even though a certification of compliance is not required in the process of

submitting the claim.” Id. (emphasis in original). “[T]he implied certification theory can

be a basis for liability, where two conditions are satisfied: first, the claim does not merely

request payment, but also makes specific representations about the goods or services

provided; and second, the defendant’s failure to disclose noncompliance with material

statutory, regulatory, or contractual requirements makes those representations misleading

half-truths.” Universal Health Servs., Inc. v. U.S. ex rel. Escobar, 136 S. Ct. 1989, 2001

(2016); see also Rose, 909 F.3d at 1018.


MEMORANDUM DECISION AND ORDER - 8
        Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 9 of 25




       Kootenai Health argues the allegations in the complaint do not identify with

particularity the who, what, when, where, and how of the alleged misconduct sufficient to

satisfy Rule 9’s requirements for pleading fraud under either theory. (Dkt. 36.) The Court

disagrees.

       “To state an FCA claim, a relator is not required to identify actual examples of

submitted false claims; instead, ‘it is sufficient to allege particular details of a scheme to

submit false claims paired with reliable indicia that lead to a strong inference that claims

were actually submitted.’” Godecke, 937 F.3d at 1209 (quoting Ebeid, 616 F.3d at 998–

99 (marks and citation omitted)). Although representative examples are one means of

meeting the pleading obligation, a “relator is not required to identify representative

examples of false claims to support every allegation.” Id. For purposes of this motion, the

Relators have met their burden.

       Relators claim Kootenai Health engaged in a scheme to defraud the government

by submitting fraudulent claims and using false records material to claims presented to

Medicare. The alleged scheme is composed of six acts which are set forth in the

complaint. Namely, that Kootenai Heath fraudulently obtained reimbursements from

Medicare 1) for services rendered at facilities it fraudulently represented as “provider-

based” facilities; 2) for services provided by non-physicians using the MPFS billing

codes applicable to physician-provided care; 3) for inpatient admissions without

physicians’ orders; 4) for patients billed for co-payments in violation of EMTLA; 5) for

claims containing false diagnosis codes; and 6) for patients whose rights Kootenai Health

violated. (Dkt. 29 at ¶ 3.)


MEMORANDUM DECISION AND ORDER - 9
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 10 of 25




       Relators allege that all six acts were legally fraudulent, either expressly or

implicitly, under the false certification theory; i.e., that Kootenai Health submitted claims

to Medicare falsely certifying it had complied with all laws, rules, or regulations

governing the reimbursement of claims or other provision of benefits when, in fact, it had

not done so. Two of the fraudulent acts, Relators contend, were also factually false: 1)

improper use of MPFS billing codes for non-physician services and 2) claims containing

false diagnosis codes.

       As discussed below, the Court finds the six acts of the alleged scheme are stated

with particularity. The complaint details the facts and circumstances underlying the

fraudulent acts and, often, includes examples of the fraudulent conduct or particular

violation allegedly committed by Kootenai Health. (Dkt. 29 at ¶¶ 47, 48, 56, 63, 64, 76,

103, 109.)

       The first fraudulent act alleged is that Kootenai Health obtained reimbursement

from Medicare for services rendered at facilities it falsely represented were provider-

based facilities when, in fact, they were not. The complaint alleges Kootenai Health

billed Medicare for services rendered at facilities that had been moved from its hospital

campus to remote locations without updating the enrollment information or obtaining

provider-based status for the relocated facilities. (Dkt. 29 at ¶¶ 30-52.) This practice

continued until November 2016 when, at Ms. Garrett’s “insistence,” Kootenai Health

corrected addresses for some of the relocated facilities. When doing so, however,

Relators allege Kootenai Health falsified the dates for relocation and omitted other

facilities “in an attempt to minimize the amounts CMS could recover” in overpayments.


MEMORANDUM DECISION AND ORDER - 10
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 11 of 25




(Dkt. 29 at ¶¶ 44, 45.) Additionally, the complaint alleges Kootenai Health billed

Medicare at the provider-based rate for other facilities that had always been off campus --

seventeen in particular, that did not qualify for that status. This fraudulent practice

enabled Kootenai Health to falsely bill Medicare at a higher rate and obtain a larger

reimbursement than it was entitled to for services rendered at these facilities.

       The second fraudulent act alleged is that, during Ms. Garrett’s tenure, Kootenai

Health routinely used the MPFS to fraudulently bill and obtain higher reimbursement

from Medicare for services rendered by non-physicians as if the services were rendered

by physicians. (Dkt. 29 at ¶¶ 53, 55, 60, 68, 69.) The complaint identifies some of the

types of treatments allegedly performed by non-physicians. (Dkt. 29 at ¶ 56.) Importantly

for this motion, the complaint describes the fraudulent conduct to involve Kootenai

Health’s practice of using “treatment protocols” that allowed non-physicians to perform

certain procedures “automatically,” coupled with its electronic medical record system

that did not ensure a physician properly authenticated each protocol-based treatment.

(Dkt. 29 at ¶¶ 61-63.) This practice, Relators allege, allowed Kootenai Health to submit

claims using MPFS that were both legally and factually false and to obtain

reimbursement it was not otherwise qualified to obtain.

       The fifth act alleged is that Kootenai Health obtained Medicare reimbursement for

claims containing false diagnosis codes. (Dkt. 29 at ¶¶ 92-100.) The complaint states

Kootenai Health “intentionally recorded incorrect diagnosis codes to circumvent” and

“fraudulently improve” certain specified regulatory quality measures for hospital-

acquired conditions and to avoid a possible financial penalty to its Medicare


MEMORANDUM DECISION AND ORDER - 11
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 12 of 25




reimbursements for applicable hospital discharges. (Dkt. 29 at ¶¶ 92, 94, 96.) Kootenai

Health’s practice of submitting claims for reimbursement to Medicare using the incorrect

diagnosis codes, Relators contend, is both factually and legally false and, therefore,

fraudulent. (Dkt. 29 at ¶¶ 99, 100.)

       The allegations describing the remaining three fraudulent acts, although somewhat

less detailed, are likewise sufficiently particular to satisfy Rule 9 for purposes of deciding

this motion. Each allege facts describing how, during Ms. Garrett’s employment,

Kootenai Health routinely submitted legally false claims for Medicare reimbursement

certifying its compliance with all requirements for payment when, in fact, it had violated

specific regulations. (Dkt. 29 at ¶¶ 72-77, 87, 91, 107, 109, 120.) This is adequate to

provide Kootenai Health notice of the particular allegations of misconduct made against

it so that it can defend against the claims. 3

       Moreover, the allegations in the complaint are paired with reliable indicia leading

to a strong inference that Kootenai Health actually submitted false claims to Medicare.

The FCA claims are based on Ms. Garrett’s personal knowledge and observations made

during the course of her employment at Kootenai Health, which span from approximately

August 2015 until July 24, 2017. (Dkt. 29 at ¶¶ 19, 21, 22, 42, 55, 65, 72, 74-75, 78, 87,

88, 98, 99, 108, 117.) The complaint states that Ms. Garrett reported the alleged illegal



3
  Kootenai Health’s briefing on this motion concerning the viability of the alleged regulatory
violations is also indicative of the adequacy of the pleadings and that Kootenai Health is aware
of and able to defend itself against the claims. (Dkt. 36, 46.)




MEMORANDUM DECISION AND ORDER - 12
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 13 of 25




conduct to Kootenai Health who did not correct the violations before submitting claims

falsely certifying its compliance and, instead, directed Ms. Garrett to stop looking for

violations. (Dkt. 29 at ¶¶ 44, 60, 77-81, 91, 96-100, 107.) Kootenai Health’s alleged

statements and actions made in response to Ms. Garrett’s reports are indicative of the

reliability of the allegations. (Dkt. 29 at ¶¶ 22, 52, 57, 63, 80-81, 108, 113, 116.) Other

allegations are further indicia of the fraudulent nature of Kootenai Health’s actions; such

as, submitting claims at higher billing rates to receive larger reimbursement, acts

designed to avoid financial penalties, and practices to expedite the payment of claims.

(Dkt. 29 at ¶¶ 32, 44, 49, 80-81, 92, 96-100.)

       For all of these reasons, the Court finds the allegations of the fraudulent scheme

are sufficiently particular to state the FCA claims. The facts underlying the six fraudulent

acts identify the specific circumstances of the alleged misconduct making up the FCA

fraud claims; i.e., the who, what, when, where, and how of the acts. (Dkt. 29.) The

complaint alleges particular details of a fraudulent scheme by Kootenai Heath coupled

with a reliable indicia upon which a strong inference can be made that false claims and

records were actually submitted to Medicare. Ebeid, 616 F.3d 998-99. The pleadings

provide notice of the particular misconduct alleged to allow Kootenai Health to defend

itself against the claims. Godecke, 937 F.3d at 1208. That is all that is required at this

pleading stage.

       B.     Scienter

       Liability under the FCA is established only when the defendant acts knowingly. 31

U.S.C. § 3729(a)(1). “Knowingly,” in the context of the FCA, means a person: (1) has


MEMORANDUM DECISION AND ORDER - 13
         Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 14 of 25




“actual knowledge of the information”; (2) “acts in deliberate ignorance of the truth or

falsity of the information”; or (3) “acts in reckless disregard of the truth or falsity of the

information.” 31 U.S.C. § 3729(b)(1). This element “require[s] no proof of specific intent

to defraud” and need only meet Rule 8’s general pleading standard. 31 U.S.C. §

3729(b)(1)(B). “[I]t is sufficient to plead that the defendant knowingly filed false claims,

or that the defendant submitted false claims with reckless disregard or deliberate

ignorance as to the truth or falsity of its representations.” Godecke, 937 F.3d 1201.

         The complaint alleges facts that plausibly show Kootenai Health’s knowledge that

it was filing false and fraudulent claims sufficient to satisfy Rule 8. The complaint states

that Ms. Garrett made numerous reports to her supervisors and the directors of Kootenai

Health about the violations upon which the fraud claims are based. (Dkt. 29 at ¶¶ 22, 42,

65, 79.) She alleges Kootenai Health acknowledged the reports but resisted Ms. Garrett’s

efforts to correct the allegedly illegal practices. (Dkt. 29 at ¶¶ 22, 80, 126.) Further, there

are allegations from which Kootenai Health’s knowledge can be inferred, such as emails

and statements made by Kootenai Health’s directors and the fact that Kootenai Health

had been previously cited for some of the same regulatory violations. (Dkt. 29 at ¶¶ 52,

57, 63, 79-81, 108, 113, 116.) The Court finds this element of the FCA claims is properly

plead.

         C.    Materiality

         The FCA defines the term “material” as “having a natural tendency to influence,

or be capable of influencing, the payment or receipt of money or property.” 31 U.S.C. §

3729(b)(4). To establish materiality, the false statement or conduct must be “material to


MEMORANDUM DECISION AND ORDER - 14
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 15 of 25




the government’s decision to pay out moneys to the claimant.” Hendow, 461 F.3d at

1173. The “key question is whether the government is likely to attach significance to the

[statutory, regulatory, or contractual] requirement in deciding whether to tender

payment.” United States v. Celgene Corp., 226 F. Supp. 3d 1032, 1049 (C.D. Cal. 2016)

(citing Escobar, 136 S. Ct. at 2002-03 (2016)). This is a “demanding” requirement for a

plaintiff to prove. Escobar, 136 S. Ct. at 2003.

       Regulatory violations alone are not sufficient to give rise to a cause of action

under the FCA. U.S. ex rel. Hopper v. Anton, 91 F.3d 1261, 1266 (9th Cir. 1996). “A

misrepresentation cannot be deemed material merely because the Government designates

compliance with a particular statutory, regulatory, or contractual requirement as a

condition of payment.” Escobar, 136 S. Ct. at 2003; see also Rose., 909 F.3d at 1020 (A

condition of payment is not automatically dispositive of materiality, but it is relevant.).

Rather, “materiality looks to the effect on the likely or actual behavior of the recipient of

the alleged misrepresentation,’ meaning the government.” Escobar, 136 S. Ct. at 2002. In

determining whether false claims are material, courts consider several relevant, but not

necessarily dispositive, factors. Godecke, 937 F.3d at 1213 (setting forth the Escobar

factors).

       First, a court may consider whether the Government decided “to expressly identify

a provision as a condition of payment.” Id. Second, “evidence that the defendant knows

that the Government consistently refuses to pay claims in the mine run of cases based on

noncompliance with the particular statutory, regulatory, or contractual requirement”

weighs in favor of materiality. Id. Third, “if the Government pays a particular claim in


MEMORANDUM DECISION AND ORDER - 15
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 16 of 25




full despite its actual knowledge that certain requirements were violated, that is very

strong evidence that those requirements are not material.” Id. Fourth, “if the Government

regularly pays a particular type of claim in full despite actual knowledge that certain

requirements were violated, and has signaled no change in position, that is strong

evidence that the requirements are not material.” Id. at 2003–04. Fifth, materiality

“cannot be found where noncompliance is minor or insubstantial.” Id. at 2003; see also

Rose, 909 F.3d at 1022 (Escobar factors include consideration of the magnitude of the

violation; the likelihood of materiality increases with a violation’s severity).

       The facts asserted in the complaint here plausibly, and with the requisite

particularity, show the allegedly fraudulent acts by Kootenai Health were material to

Medicare’s payment of funds. The complaint alleges Kootenai Health knowingly

presented false claims and used false records causing Medicare to reimburse Kootenai

Health for claims it was not otherwise entitled to receive payment for. (Dkt. 29 at ¶¶ 5,

160, 166, 167.) 4

       The complaint generally describes Medicare’s statutory framework and that

payments are conditioned upon compliance with Medicare’s regulations, program

instructions, and conditions of participation. (Dkt. 29 at ¶¶ 139-148.) The complaint then

alleges that the particular fraudulent acts by Kootenai Health “caused the



4
  Much of Kootenai Health’s briefing on the motion to dismiss disputes whether it violated the
regulations, laws, and other program requirements. (Dkt. 36, 46.) Those arguments are not
addressed in this Order as they are not relevant to the motion presently before the Court
challenging the sufficiency of the pleading.




MEMORANDUM DECISION AND ORDER - 16
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 17 of 25




Government…to pay out sums it would not have otherwise paid…had it been made

aware of the falsity of [the] claims and certifications.” (Dkt. 29 at ¶¶ 160, 167.) And, that

Kootenai Health knowingly presented false claims and used false records material to the

false claims “causing Medicare to pay millions of dollars in reimbursements that should

not have been paid.” (Dkt. 29 at ¶ 5.) For example, the complaint alleges that “[a]

claimant’s compliance with the requirements for provider-based status is material to the

government’s decision to pay Medicare claims at the provider-based level [and] had the

government known that [Kootenai Health’s] facilities did not meet the requirements for

provider-based status, it would not have reimbursed the claims at that level.” (Dkt. 29 at

¶ 50.) These allegations plead materiality with sufficient particularity by asserting

Medicare’s payments of claims were influenced or caused by Kootenai Health’s

fraudulent acts, not merely because of any regulatory violations or conditions of payment.

       The Court is mindful of the Supreme Court’s instruction in Escobar that the

FCA’s materiality requirement is not “too fact intensive for courts to dismiss cases on a

motion to dismiss or at summary judgment.” Escobar, 136 S. Ct. at 2004 n. 6. Here,

however, Kootenai Health’s arguments concerning the Escobar factors, e.g., whether the

government regularly pays or refuses to pay claims based on noncompliance with the

regulatory requirements; whether Kootenai Health knew the government consistently

refused to pay claims based on noncompliance with those regulations; and whether the

noncompliance is minor or insubstantial, are considerations for a later motion. (Dkt. 46.)

At this juncture, the complaint contains sufficient allegations regarding the materiality of

Kootenai Health’s acts to withstand a motion to dismiss.


MEMORANDUM DECISION AND ORDER - 17
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 18 of 25




2.     Retaliation Under the FCA

       The complaint’s third claim for relief is an FCA retaliation claim brought by

Relator Robbie Garrett against Kootenai Health. Section 3730(h) of the FCA protects

employees who come forward with evidence that that their employer is defrauding the

Government from retaliation. U.S. ex rel. Lupo v. Quality Assurance Servs., Inc., 242

F.Supp.3d 1020, 1028 (S.D. Cal. 2017). The statute protects an employee who is

“discharged, demoted, suspended, threatened, harassed, or in any other manner

discriminated against in the terms and conditions of employment” for acts “in furtherance

of” an FCA claim or “other efforts to stop” fraud against the Government. 31 U.S.C. §

3730(h)(1).

       To state a claim for retaliation under the FCA, Ms. Garrett must show that: (1) she

engaged in activity protected under the statute; (2) Kootenai Heath knew she was

engaged in protected activity; and (3) Kootenai Health retaliated against her because she

engaged in protected activity. Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,

1103 (9th Cir. 2008). Unlike the fraud claims, the heightened pleading requirements of

Rule 9(b) do not apply to the retaliation claim, which “need only satisfy the Rule 8(a)

notice pleading standard...to survive a Rule 12(b)(6)” motion. Id. at 1104 (quoting

Edwards v. Marin Park, Inc., 356 F.3d 1058, 1062 (9th Cir. 2004)).

       Kootenai Health seeks dismissal of the retaliation claim, arguing Ms. Garrett’s

allegations do not establish that she was engaged in a protected activity; that Kootenai

Health knew she was engaged in a protected activity; or a causal connection between the

protected activity and Kootenai Health’s retaliatory actions. (Dkt. 36.)


MEMORANDUM DECISION AND ORDER - 18
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 19 of 25




       A.     Protected Activity

       “An employee engages in a protected activity by ‘investigating matters which are

calculated or reasonably could lead to a viable [FCA] action.’” Campie, 862 F.3d at 907

(9th Cir. 2017) (quoting Moore v. Cal. Inst. of Tech. Jet Propulsion Lab., 275 F.3d 838,

845 (9th Cir. 2002)). More specifically, “an employee engages in protected activity

where (1) the employee in good faith believes, and (2) a reasonable employee in the same

or similar circumstances might believe, that the employer is possibly committing fraud

against the government.” Moore, 275 F.3d at 845.

       To engage in a protected activity, the employee does not need to have “specific

awareness” of the FCA or threaten the employer with suit pursuant to the FCA. Moore,

275 F.3d at 845; Mendiondo, 521 F.3d at 1104. “In fact, retaliation remains possible even

if no FCA violation is ultimately proven or prosecuted.” Josey v. Impulse Dynamics

(USA) Inc., 371 F. Supp. 3d 603, 608 (D. Ariz. 2019). The “investigatory activity” must,

however, have a “nexus to the FCA.” Hopper, 91 F.3d at 1269. Investigation of

regulatory noncompliance alone or “attempting to get [an employer] to comply with

Federal and State regulations” are not protected activities. Id.

       The allegations in the complaint here are sufficient to state a plausible claim that

Ms. Garrett was engaged in a protected activity. The complaint alleges Kootenai Health

was engaged in a scheme to defraud the United States by submitting fraudulent and false

claims to Medicare for services not provided or provided in violation of Medicare

regulations and program requirements. (Dkt. 29 at ¶¶ 1-5.) Throughout the complaint,

Ms. Garrett alleges she made numerous attempts to correct what she believed were illegal


MEMORANDUM DECISION AND ORDER - 19
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 20 of 25




practices by Kootenai Health done in furtherance of that fraudulent scheme, including

reporting the regulatory violations to Kootenai Health. (Dkt. 29 at ¶¶ 21-22, 30, 40, 44,

49-50, 60, 69, 79-81, 96, 117, 124, 170-175) (e.g., “Robbie attempted numerous times to

correct Defendant’s illegal practices” and “[i]n an effort to correct the…illegal practices,

Robbie reported this issue to her supervisors and Defendant’s directors.”). The

allegations are sufficient to plausibly allege Ms. Garrett was engaged in a protected

activity in connection to an FCA violation; namely, correcting illegal fraudulent billing

practices. Moore, 275 F.3d at 845.

       B.     Notice

       Ms. Garrett must next establish that Kootenai Health knew she was engaged in a

protected activity. Unless an employer is aware its employee is investigating fraud, the

employer cannot “possess the retaliatory intent necessary to establish a violation of

§ 3730(h).” Hopper, 91 F.3d at 1269 (citing Robertson v. Bell Helicopter Textron, 32

F.3d 948, 950–52 (5th Cir. 1994)). An allegation of knowledge is not a “high bar” at the

motion to dismiss stage. See Campie, 862 F.3d at 908 (discussing Mendiondo, 521 F.3d

at 1104).

       When an employee’s job duties involve monitoring and reporting activities,

however, “it takes more than an employer’s knowledge of that activity to show that an

employer was on notice of a potential qui tam suit.” Campie, 862 F.3d at 908 (citing U.S.

ex rel. Ramseyer v. Century Healthcare Corp., 90 F.3d 1514, 1523 (10th Cir. 1996)

(holding retaliation allegation insufficient where plaintiff’s job duties entailed the

monitoring and reporting activities at issue); Robertson, 32 F.3d at 952. To show notice


MEMORANDUM DECISION AND ORDER - 20
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 21 of 25




in a retaliation claim based on activities falling within the relator’s scope of employment,

the relator must allege the law was being violated and the relator’s intention to report the

violation. United States v. Somnia, Inc., 2018 WL 684765, at *10 (E.D. Cal. Feb. 2,

2018) (discussing Campie and Ramseyer).

       Kootenai Health maintains the allegations here do not establish notice, since it had

no way of knowing Ms. Garrett was investigating or reporting fraud because monitoring

and reporting regulatory compliance were duties of Ms. Garrett’s position as executive

director of quality services. (Dkt. 36 at 18-19.) The Court disagrees.

       The complaint alleges Ms. Garrett discovered widespread violations of the FCA

and other federal laws, regulations, and guidelines during her employment. (Dkt. 29 at

¶¶ 19-21.) Ms. Garrett reported the violations to Kootenai Health. While Ms. Garrett’s

position involved auditing Kootenai Health’s practices to ensure compliance with federal

regulations, her reports to Kootenai Health making up the claims in this case were not

exclusive to mere regulatory violations. Instead, the complaint alleges Ms. Garrett made

numerous complaints and reports to Kootenai Health’s officers and directors “[i]n an

effort to correct the illegal practices.” (Dkt. 29 at ¶¶ 22, 124, 172.) For example, the

complaint alleges Ms. Garrett reported issues concerning reimbursements for inpatient

admissions and other illegal practices to her supervisors and Kootenai Health’s directors

to “remediate” the problem. (Dkt. 29 at ¶¶ 56 at n. 6, 65, 78-80.) Ms. Garrett further

alleges her supervisor acknowledged the “illegality” of Kootenai Health’s billing for

services by non-physicians using the physician fee scheduled; stating “the illegality of

this situation kept her up at night.” (Dkt. 29 at ¶ 57.) Importantly, Ms. Garrett alleges


MEMORANDUM DECISION AND ORDER - 21
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 22 of 25




Kootenai Health openly resisted her efforts to stop the illegal conduct by telling her to

“stop looking for violations” and that she was costing Kootenai Health revenue; harassing

Ms. Garrett; and, eventually, demanding that she resign. (Dkt. 29 at ¶¶ 22, 125-130.)

       Drawing the inferences in favor of the nonmoving party, the allegations plausibly

establish Kootenai Health was placed on notice that Ms. Garrett was investigating fraud

which could reasonably lead to a viable FCA claim. Ms. Garrett’s reports to Kootenai

Health, as alleged, were made to correct alleged illegal fraudulent practices, not simply to

report regulatory compliance issues in the course of her employment. Kootenai Health

responded by openly and actively resisting her efforts. For purposes of this motion, the

Court finds the allegations are sufficient with respect to notice. Whether the claim can

survive a later substantive motion remains to be seen.

       C.     Causal Connection

       The final element of the retaliation claim requires Ms. Garrett to show Kootenai

Health retaliated against her, because she engaged in protected activity. Ms. Garrett

claims Kootenai Health engaged in retaliatory actions, including harassment and

termination, in response to her efforts to stop and correct the alleged illegal activities.

(Dkt. 29 at ¶¶ 22, 171.)

       Again, the complaint alleges Kootenai Health openly resisted Ms. Garrett’s efforts

to correct the illegal practices, told her to “stop looking for violations,” stated her actions

cost Kootenai Health revenue, and engaged in a “campaign of harassment” against Ms.

Garrett by issuing baseless formal reprimands. (Dkt. 29 at ¶¶ 125-128, 130.) Ultimately,

Ms. Garrett alleges, Kootenai Health “directly demanded” that she resign from her


MEMORANDUM DECISION AND ORDER - 22
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 23 of 25




position, which she did on July 24, 2017. (Dkt. 29 at ¶ 129.) These allegations are

sufficient, at this stage, to state a plausible causal connection between Ms. Garrett’s

protected activities and the alleged retaliatory actions of Kootenai Health.

3.     Termination in Violation of Public Policy under Idaho Common Law

       In Idaho, “[u]nless an employee is hired pursuant to a contract which specifies the

duration of the employment, or limits the reasons why the employee may be discharged,

the employee is ‘at will.’” Harris v. Treasure Canyon Calcuim Co., 132 F. Supp. 3d

1228, 1238 (D. Idaho 2015) (quoting Venable v. Internet Auto Rent & Sales, Inc., 329

P.3d 356, 360 (Idaho 2014)). An at-will employee may be terminated “at any time [or]

for any reason without creating liability.” Edmondson v. Shearer Lumber Products, 75

P.3d 733, 737 (Idaho 2003). Idaho has, however, long recognized “a narrow exception to

the at-will employment presumption where the employer’s motivation for the termination

contravenes public policy.” Id. (quoting Bollinger v. Fall River Rural Elec. Co-op., Inc.,

272 P.3d 1263, 1271 (Idaho 2012)).

       “A termination contravenes public policy only where an employee is terminated

for engaging in some protected activity, which includes (1) refusing to commit an

unlawful act, (2) performing an important public obligation, or (3) exercising certain

legal rights and privileges.” Id. To bring a successful claim under the public policy

exception to the at-will employment presumption, “an employee must show (1) that she

was engaged in a legally protected activity; and (2) that there is a causal relationship

between her engagement in the protected activity and her termination.” Id.




MEMORANDUM DECISION AND ORDER - 23
       Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 24 of 25




       Kootenai Heath argues this claim should be dismissed because the complaint fails

to state a legally viable claim, pleads insufficient facts to state a plausible claim, and is

duplicative of the statutory remedy available under the FCA. (Dkt. 36.) Relators maintain

they have stated a viable and plausible claim that Kootenai Health terminated Ms.

Garrett’s employment in violation of public policy. (Dkt. 41.) Relators further argue the

claim is not duplicative because Ms. Garrett was performing an important public

obligation, separate and distinct from the FCA violations, by protecting the health and

well-being of Kootenai Health’s patients. (Dkt. 41.) The Court finds the complaint states,

at this stage of the pleadings, a plausible claim.

       The complaint alleges Ms. Garrett was engaged in an important public obligation -

protecting the health and well-being of Kootenai Health’s patients. (Dkt. 29 at ¶¶ 121,

124-130, 173-177.) For purposes of this motion, Ms. Garrett’s performance of that

important public obligation is sufficiently linked to the allegations that Ms. Garrett was

terminated in retaliation for her efforts to protect the health and well-being of Kootenai

Health’s patients. (Dkt. 29 at ¶¶ 130, 176.) It is not decided at this stage, however,

whether this claim is duplicative of the FCA claims. See McWilliams v. Latah Sanitation,

Inc., 554 F. Supp. 2d 1165, 1185 (D. Idaho 2008) (“[S]tatutory remedies under the ADA

for the same allegations asserted within a wrongful discharge [in violation of public

policy] claim necessarily preclude the latter, separate, duplicative claim.”). Accordingly,

the motion to dismiss will be denied with respect to the common law public policy claim.




MEMORANDUM DECISION AND ORDER - 24
      Case 2:17-cv-00314-CWD Document 54 Filed 06/17/20 Page 25 of 25




                                 ORDER

     NOW THEREFORE IT IS HEREBY ORDERED that the Motion to Dismiss (Dkt.

36) is DENIED.



                                        DATED: June 17, 2020


                                        _________________________
                                        Honorable Candy W. Dale
                                        United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 25
